Summary prospectus supplement August 29, 2012 Putnam Equity Income Fund Summary Prospectus dated March 30, 2012 The section Your fund’s management is deleted in its entirety and replaced with the following disclosure: Your fund’s management Investment Advisor Putnam Investment Management, LLC Portfolio Manager Darren Jaroch, Portfolio Manager, portfolio manager of the fund since 2012 Assistant Portfolio Manager Walter Scully, Analyst, assistant portfolio manager of the fund since 2012 276887 8/12
